 OTTENHEIMER BROS. MFG. CO.,INC.183entries on them when employees fail to punch in or out, enters timeon job tickets,and tabulates not only in hours, but also in dollarsand cents,the time spent on the job. These records he turns over tothe cost clerk; payroll records are turned over to the clerk handlingthe factory payroll.He has never been considered within the scopeof the bargaining unit,and is a salaried employee paid on a monthlybasis.The Employerconsiders him a confidential employee as theinformation he compiles determines productive and nonproductivejobs.In addition to the above duties, the timekeeper has the authority andresponsibility of disposing of scrap material,and seeing that all rub-bish and scrap is collected throughout the plant and put in its properplace.He negotiates for the sale of the scrap material,prices it,weighs it,and sees that it is properly loaded on trucks.His super-vision is divided : for his scrap material activities,he is under theplant manager;he is under the auditor for his handling of the time-cards andjob ticketcomputations.The Petitioner and the Employer urge the exclusion of this jobfrom the unit;the Intervenor,its inclusion.However, all partiesstipulated that the present employee now filling this job should beexcluded from the bargaining unit.We find thisemployee's inter-ests are different from those of other employees in the unit.We shalltherefore,exclude the timekeeper from the unit.We find thatallproduction and maintenance employees at theEmployer's operation located at1774East 21st Street, Los Angeles,California,including all plant clericals,the shipping and receivingclerks, truckdrivers,and janitors,but excluding office clerical em-ployees, working foremen,the timekeeper,salesmen,professional em-ployees, guards,and supervisors as definedin the Act,constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section9 (b) of the Act.5.As indicated above, a strike was in progress at the time of thehearing.We shall permit all strikers to vote subject to challenge asthe record is incomplete as to theireligibilityto vote.[Text of Direction of Election omitted from publication.]OTTENHEIMERBROS. MFG. CO., INC.andINTERNATIONAL LADIES' GAR-MENT WORKERS' UNION AND LOCAL386,ILGWU, AFL, PETITIONER.Case No. 32-RC-352.July 16,1954Second Supplemental Decision,Order, and Direction of ThirdElectionOn May 27, 1953, the Board issued a Supplemental Decision, Order,and Direction of Second Election in the above-entitled proceeding,109 NLRB No. 29. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDsetting aside the election conducted on November 21, 1951, and direct-ing a second election among employees in the appropriate unit. Pur-suant to the Board's direction of second election, an election by secretballot was conducted on December 4, 1953, among.these employeesunder the direction and supervision of the Regional Director for theFifteenth Region.The tally of ballots show that, of approximately421 eligible voters, 398 cast ballots, of which 1 ballot was void and 156ballots were cast for, and 242 against, the Petitioner; and that no bal-lots were challenged.On December 11, 1953, the Petitioner filed timely objections to theelection.On March 17, 1954, the Regional Director issued and servedon the parties his report on objections, finding,inter alia,that a pre-election speech, delivered by the Employer to employees on companytime and property within 24 hours of the election, constituted inter-ference with the conduct of the election, and recommending that theelection be set aside and that a new election be directed.Thereafter,the Employer filed exceptions to the report and a brief in supportthereof.The Board has reviewed the Petitioner's objections to the election,the Regional Director's report, and the Employer's exceptions there-to.Upon the entire record in the case, the Board makes the follow-ing findings :The pertinent facts are not in dispute. In a letter dated December2, 1953, addressed to all its employees, a copy of which was attachedto the Regional Director's report, the Employer set forth its positionconcerning the coming election, then scheduled to be conducted onFriday, December 4, 1953. The Regional Director found that the con-tents of this letter did not exceed the boundaries of permissible pre-election propaganda on the part of the Employer, and concluded thatthe Petitioner's objection based on this letter was without merit.Noexceptions were taken to his findings on this matter, and we adoptthem.On Thursday, December 3, 1953, beginning at 9 a. in. and conclud-ing shortly after the noon hour, the Employer assembled groups ofapproximately 50 employees in a conference room on companyproperty, where each group was addressed on company time by theEmployer's president from a prepared statement, a copy of which wasattached to the Regional Director's report.Called to attend thesemeetings were approximately 80 percent of the Employer's machineoperators, and some 8 additional employees, totaling 284 employeeseligible to vote in the election.Approximately 189 other eligible em-ployees, including approximately 20 percent of the machine operators,were not called in and addressed at this time. The election was held asscheduled at the plant on Friday, December 4, 1953, between 8 a. in.and 11 a. in. OTTENHEIMER BROS. MFG. CO., INC.185The Regional Director found that the Employer's December 3address constituted a violation of the Board's recent election ruleprohibiting campaign speeches on company time within 24 hoursbefore an election.'The Employer takes exception to his finding.The Employer urges that its address of December 3, 1953, to groupsof machine operators should not be considered a "preelection" speechwithin thePeerless Plywoodrule because it alleges that its businessinterests required a changeover in some production lines, resulting inlower piece-rate earnings for employees not experienced in the changedoperations; that dissatisfaction among its machine operators resultedin more than twice the number of employment terminations in Octoberand November 1953 than in the corresponding months in 1952; that,before the receipt of the notice of election, the employer had soughta price adjustment from its principal customer and that the Employerhad obtained the price adjustment on the afternoon of Wednesday,December 2.The Employer further notes that the short addressregarding price adjustments was read in a small room in a quietatmosphere and only to employees affected by the price adjustments;and that the address made on Thursday was merely to offset furtherlosses of employees over the coming weekend and that it was not de-layed until Friday when it might disrupt the election day scheduleof December 4.Under these circumstances, the Employer urges thatthe address does not come within the class of speeches prohibited underthePeerless Plywoodrule.We find, as did the Regional Director, contrary to the Employer'scontention, that the Employer's address must fairly be characterizedas a "preelection" speech in the light of all the circumstances of itsdelivery, including the earlier letter of December 2, the day beforethe address, of which we note that the address of December 3 is inpart a recapitulation.The record does not disclose that the addresscould not have been more effectually delivered on the afternoon ofFriday, December 4, after the close of the polls, in ample time tohave warded off any weekend terminations due to lack of informationwith respect to the proposed betterment of piece rates on the newdesigns.Further, it cannot reasonably be urged that the address waseither informal or nonpartisan.2Under all of the circumstances, we find that the Employer's addressviolated the Board's rule against campaign speeches made to em-ployees on company time within 24 hours of an election.We there-iPeerless Plywoo l Company,107 NLRB 427, issued December 17, 1953. The RegionalDirector found th it the Employer's conduct in giving the address to its employees at thistime would have been a violation of the earlierBonwit-Tellerrule in effect when this elec-tion was held.Bonwit-Teller, Inc,96 NLRB 608. Contrary to the Employer's contention,and for reasons stated in a recent decision,we agree with the Regional Director's finding.The American Thermos Bottle Company,107 NLRB 1570,and cases cited therein2General Motors Corporation,Buick Motor Division Parts Warehouse,108 NLRB 1207,and cases cited therein. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore set -aside the election of December 4, 1953, and direct that a newelection be conducted.[The Board set aside the election conducted on December 4, 1953.][Text of Direction of Third Election omitted from publication.]ROYALCOTTONMILLCOMPANY,INC.andTEXTILEWORKERS UNIONOF AMERICA,CIO.Case No. 11-CA-536. July 19,1954Decisionand OrderOn May 29, 1953, Trial Examiner Albert P. Wheatley issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of the National Labor Relations Act, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set, forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the Respondent filed exceptions to the In-termediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case andhereby adopts the Trial Examiner's findings, conclusions, and rec-ommendations insofar as they are consistent with the findings andconclusions made below.During the term of an exclusive bargaining contract with theUnion, the Respondent admittedly ceased to recognize the Union asthe statutory representative and refused to bargain with the Unionunder the contract with respect to certain grievances.The Respond-ent would justify its action on the ground that certain events estab-lished that the Respondent was acting in good faith, and that no vio-lation of the Act may be found.We find no merit in that defense.The record shows that the Respondent was confronted with a rivalrepresentation claim by the AFL 1 which represented that the em-ployees of the Respondent voted to disaffiliate from the Union and toaffiliatewith the AFL.When this claim was relied upon by the Re-spondent in refusing to deal with the Union, the latter responded thatalthough some of its members were "misled" into voting to secedeat a "meeting" in May 1952, the members present at a meeting of theUnion of August 2, 1952, voted unanimously to afl'irin their loyaltyto the Union and requested it to process the grievances in question.United Textile Workers of America, AFL, herein called AFL.109 NLRB No. 33.